Title: From Thomas Jefferson to Craven Peyton, 25 February 1804
From: Jefferson, Thomas
To: Peyton, Craven


               
                  Dear Sir 
                  Washington Feb. 25. 04
               
               Your favor of the 14th. must have lost a post or two somewhere, this being the first which admits an answer. with respect to the old mill it is as impossible that she should ever go again as that water should run uphill. therefore let it belong to whom it will it can never be any thing more than an insulated spot of ground surrounded by mine. the only reason for offering to purchase the old materials is merely to consolidate the possession. I would not therefore be willing to give more than I formerly mentioned to you: & still less to embark in any scheme of working the old mill, which can no more be done than if she were on the top of the hill. consequently I would not chuse to leave J. Henderson’s shares in her to valuation, because valuers might have ideas of the possibility of setting her to work & might value her accordingly. neither would I leave to valuers the estimating his interest in the new situation, because however the court of Albemarle may decide, I know that by carrying the matter before the district court the case is a sure one, if there be nothing in it of which I am unapprised. it would be substituting valuers unacquainted with the law, and liable to mistake it instead of judges who cannot mistake it in so plain a case. their opinion too would be preferable to that of two lawyers, one of whom would be named by the other party. upon the whole therefore I prefer letting the thing take the course it is in; only keeping mr Barber and mr Carr on the alert to give us the benefit of a decision by the district court if necessary. I shall be with you towards the end of the next month.
               I inclose you the note you desire for £50. in part paiment for corn. Accept my friendly salutations.
               
                  Th: Jefferson 
               
            